Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 2/22/22.  Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (USPN. 20180137551).

1 and 11.    Zhen discloses a method and system comprising (figs. 1 and 2, pars. 51, 84-86, 92-103 and Abstract):
one or more processors (fig. 1); and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform (fig. 1):
training a recurrent neural network model to create a trained model based at least in part on (fig. 8, items 128, 206 and 804, deep neural network, par. 97): (a) first images associated with first items on a website (par. 51, shop/browse item/product and pars. 83-84, shopping for a gift, shoes, par. 102, shop for photo: note, all items, products, and photos may be images), (b) first search terms used by users of the website to search for the first items on the website (par. 51, input includes text, and visual input), and (c) personal features of the users (pars. 49, user profile features collected and pars. 83-84, user intent);
receiving an input image that was uploaded by a current user, the input image comprising a depiction of one or more items (par. 51, shop/browse item/product and pars. 83-84, shopping for a gift, shoes, par. 102, shop for image/photo: note, image is searched based on user intent),
obtaining a user encoded representation vector for the current user based on a set of personal features of the current user (fig. 8, pars. 51 and 84, user intent and attributes are collected based on browsing/shopping target “dress”, attributes of user used are intent/occasion, color, June/summer);
generating an image encoded representation vector for the input image (figs. 8 and 9, pars. 84 and 102, process image/item); and 

wherein the search terms comprise one or more item names for the one or more items and one or more features for the one or more items that are personalized to the current user based on the set of personal features (figs. 8-10, pars. 102-106, “ranked list of products that may most satisfy a user’s shopping interests”, based on user image (fig. 8) analyzed by the deep neural network, and user shopping interests.  Note that the reason the deep network is searching for similar item products is in part based on user current shopping profile.  The claimed item names is equated to a broad scope ranging from t-shirts and features to wearables.  See also fig. 16, calculate similarity measures 1608, and pars. 109 and 110 for training models and rescaling/vectoring comparison).

2 and 12.    The system of claim 1, wherein training the recurrent neural network model comprises (fig. 8, items 128, 206 and 804, deep neural network, par. 97):
selecting the first items from among a predetermined quantity of top-selling items on the website (pars. 102, jersey most similar to the jersey in photo is searched and selected);
determining the first images from images that are associated with the first items on the website (pars. 103, 105 and 106, visually similar jersey to the jersey in photo is determined); and
generating an image encoded representation vector for each of the first images (fig. 9, items 904-910 jerseys most similar to photo and products are generated).


generating the image encoded representation vector for each of the first images by training a deep convolutional neural network (pars. 97-98, trained neural network with plurality of products from e-marketplace).

4 and 14.    The system of claim 3, wherein generating the image encoded representation vector for the input image comprises:
generating the image encoded representation vector for the input image using the deep convolutional neural network (pars. 97-98, image signatures are generated during training process).

5 and 15.    The system of claim 2, wherein training the recurrent neural network model further comprises:
generating a user encoded representation vector for each user of the users based on a set of personal features of the each user using an auto encoder neural network (pars. 47 and 48, user profile respository).

6 and 16.    The system of claim 5, wherein the set of personal features of the each user of the users comprises at least one of: an age of the each user, a gender of the each user, a location of the each user, a brand affinity of the each user, or a price affinity of the each user (pars. 47 and 48, user profile, age, gender).

7 and 17.    The system of claim 5, wherein:
the users comprise the current user (par. 84, I am looking for…);

the user encoded representation vectors for the users comprise the user encoded representation vector for the current user (pars. 47 and 48, user profile repository).

8 and 18.    The system of claim 5, wherein training the recurrent neural network model further comprises:
determining the first search terms based on logs of click data for searches performed on the website by the users that searched for the first items (par. 49 and 51, profile enrichment, enrichment phrases, clicks, browsing and updates); and for each first item of the first items:
parsing a set of unigrams from a portion of the first search terms that corresponds to the each first item (pars. 49, 51 and 59, machine learning, enrich input  text [51], deep neural networks and n-grams models);
selecting, as a training label, a top set of unigrams from the set of unigrams for the each first item (fig. 2 and 7, pars. 59, 90 and 108, n-gram models, deep neural networks, language learning and training); and
generating a label encoded representation vector for each term in the training label (figs. 2, 8 and 9, pars. 51 and 97, image and textual categorization in a learning system includes labeling data/items).

9 and 19.    The system of claim 8, wherein training the recurrent neural network model further comprises:
training the recurrent neural network model to create the trained model using the image encoded representation vector for each of the first images, the user encoded representation vector for each of 

10 and 20.    The system of claim 1, wherein the computing instructions are further configured to perform:
executing a search of items on the website based on the input image using the search terms derived that are personalized to the current user (pars. 51 and 83-84, input/request includes text, and visual input i.e., picture/image, request is enriched using implicit knowledge of user). 

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Please see remarks below:

Applicant alleges the amended limitation of claim 1 is not taught by Zheng.
Examiner disagrees.  
The relevant section of the rejection reads,
“wherein the search terms comprise one or more item names for the one or more items and one or more features for the one or more items that are personalized to the current user based on the set of personal features (figs. 8-10, pars. 102-106, “ranked list of products that may most satisfy a user’s shopping interests”, based on user image (fig. 8) analyzed by the deep neural network, and user shopping interests.  Note that the reason the deep network is searching for similar item products is in part based on user current shopping profile.  The claimed item names is/are equated to a broad scope 
Hence, the user’s submission of the query comprising a photo along with user profile such as “shopping mission” is used by the AI to best provide satisfactory results (par. 49, “shopping missions and preferences… profile enrichment”).  Products like T-shirts are found and provided to the user to meet that process.  All allegations are believed to be moot in view of the above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of search systems:
USPN. 2018/0012283 [Wingdings font/0xE0] data searching and image database: pars. 35 and 72
USPN. 2019/0147228 [Wingdings font/0xE0] search systems: pars. 67-69
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




March 9, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153